la\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

”‘”5 ` 1 2013

Cl .
n . Colj:rrtk$, fttlz.rSt.hDlst'rict & Bankru t
Mar1on Denn1s Murray, ) 9 Dfstric; 01 emg
)
Plaintiff, )
)
v. ) civil A¢rion N@. q
) l 3 ’ l l 7
Executive Session )
Chief Staff Counsel Office et al., )
)
Defendants. )
)
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a form captioned "Petition for Writ of Habeas
Corpus" and an application to proceed in forma pauperis The Court will grant the in forma
pauperis application and dismiss the case because the petition fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. CiV. P. S(a); see Ashcrofl v. Iqbal, 129 S. Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calz`fano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a prisoner incarcerated in Georgia. He is barred from proceeding informal
pauperis in civil actions under the three-strike provision of the Prison Litigation Reforrn Act, 28
U.S.C. § l9l5(g). See Murraly v. Georgial, No. 109-134, 2009 WL 5125334 (S.D.Ga. Dec. 28,
2009). The purported habeas petition consists of scribble and unexplained attachments. Plaintiff
has not named his warden, who is the only proper respondent to a habeas petition, Stokes v. U.S.
Palrole Com ’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004), and he has not stated any discernible
grounds for relief in habeas or otherwise. Given the frivolous nature of the instant petition, the
Court surrnises that plaintiff is aware that section 1915(g) is inapplicable to habeas petitions and
has sought to circumvent the bar. His attempt fails sorely. Since there is no possible way
plaintiff can amend this petition to come within Rule 8’s pleading requirements, the Court will

dismiss this action with prejudice. A separate Order accompanies this Memorandum Opinion.

€/t~ § M»¢/